FELDER, Judge,
concurring:
The opinion of the majority deals primarily with the jurisdictional basis for the military to court-martial the appellant for the drug transaction that occurred on 29 September 1975. On that date, the appellant entered into an agreement at Fort Bragg, North Carolina, to transfer .309 grams of heroin to Specialist Five Hanes, who sold it to Specialist Four Wilson, an undercover agent. Although the possession of the heroin by the appellant and his transfer of it to Specialist Hanes occurred in Fayetteville, North Carolina, Specialist Hanes brought the drugs on post where a sale was consummated with Specialist Wilson. The proceeds from the sale were eventually given by Specialist Hanes to the appellant. Because the offenses of possession and transfer of heroin originated at Fort Bragg, military interest in them is pervasive under United States v. McCarthy, 25 U.S.C.M.A. 30, 54 C.M.R. 30, 2 M.J. 26 (1976), and jurisdiction over them is tacitly conceded on appeal by the defense.
The crucial question before this Court then is whether the military has jurisdiction over the drug offenses that occurred on 30 September 1975 and 3 October 1975. This issue requires considerable discussion and analysis.
On 30 September 1975, after duty hours, Specialist Hanes, while at his Fayetteville residence telephoned the appellant at his civilian quarters. He requested the appellant to furnish him another quantity of heroin so he could sell it to Specialist Wilson. The appellant delivered .695 grams of heroin to Specialist Hanes’ residence. Later that day Specialist Hanes met Specialist Wilson in a parking lot in Fayetteville, where the heroin was sold to him for two hundred dollars. The next day Specialist Hanes gave the proceeds to the appellant.
On 3 October 1975 after Specialist Hanes was apprehended, he agreed with the CID to participate in a staged transfer of heroin from the appellant. Specialist Hanes, while at the CID office, called the appellant at his civilian residence and made arrangements to obtain heroin from him. They met in a pawn shop parking lot in Fayetteville, where the appellant was apprehended by the CID with 1.396 grams of heroin in his possession. The appellant’s total involvement resulted in his conviction of three charges of possession of heroin, two charges of transferring heroin to Specialist Hanes and one charge of attempting to transfer heroin to Specialist Hanes.
Central to the resolution of the jurisdictional question regarding the drug transactions of 30 September and 3 October, is the decision whether to separately or conjunctively treat them with the drug transaction of 29 September. The offenses of 30 September and 3 October would not be service connected if analyzed only in isolation pursuant to the twelve factors and nine considerations in Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971). As the majority states, these transactions were not related to “any on-post activity.” We know from Relford at 368, 91 S.Ct. 649, that a crime against an individual upon the base or against property on the base is service connected; and that a crime not committed at or near a military post, or in breach of military duty or orders is generally to be regarded as a civil offense. It is clear then that the situs of the offense is the most significant single factor in determining jurisdiction. See United States v. Tucker, 1 M.J. 463 (1976).
Not every offense that has its genesis on a military installation and executed in the civilian community is service connected. In United States v. Hedlund, 25 U.S.C.M.A. 1, 54 C.M.R. 1, 2 M.J. 11 (1976), it was held that court-martial jurisdiction existed over a conspiracy offense that was formulated on a Marine Corps base but it did not exist *894over the robbery and kidnapping offenses, the objects of the conspiracy, because the offenses were perpetrated off the base. This decision was reached even though one of the victims was a fellow marine. However, in United States v. McCarthy, supra, where the arrangement between soldiers to transfer marihuana occurred on an Army post, and the actual physical transfer occurred in the civilian community, and the marihuana was brought on post for distribution to fellow soldiers, jurisdiction over the transfer was upheld. Based upon the recited facts, the obvious distinction between the two cases is that in McCarthy the offense, even after its commission, posed a continued threat to military personnel and the military community itself; whereas, the offenses in Hedlund terminated in the civilian community upon its commission and did not impact upon the military sphere.
The facts in this ease vividly demonstrate that the appellant was in the business of supplying heroin to Specialist Hanes, whose business it was to sell the substance to Specialist Wilson on behalf of the appellant. Although the possession, transfer and attempted transfer occurred in Fayetteville, the appellant knew or should have known from the events of 29 September that the drugs would be introduced into Fort Bragg either by Specialist Hanes, the seller, or Specialist Wilson, the purchaser. Once having been placed on notice that he was supplying heroin to a drug dealer; and that the ultimate recipient of the contraband was a fellow soldier; and that the substance would be introduced into a military installation, all subsequent transfers to the drug dealer threatened the military community. Because the drug offenses of 30 September and 3 October are direct outgrowths of the drug offenses of 29 September, which originated at Fort Bragg, the offenses should be considered jointly for jurisdictional purposes.
Jurisdiction in this case is predicated upon the following Relford factors and considerations:
(1) The military status of all the parties involved;
(2) The criminal intent for the offenses was formulated on post;
(3) The introduction of heroin into the reservation threatened the military community;
(4) The interest of the military in the welfare of persons and security of property on the military enclave;
(5) The impact and adverse effect of a crime committed against the property on a military base, thus violating the reputation and integrity of the post itself;
(6) The responsibility and authority of the military commanders to maintain order and discipline in his command;
(7) The violation of military law and regulations; and
(8) The nonintervention of civilian authorities in the prosecution of this case.
For these reasons, I join the majority in affirming the findings of guilty and the sentence.